UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X
UNITED STATES OF AMERICA,

       -against-                                                       19 Cr. 759 (CM)

DANIEL RIVERA,

                       Defendant.
- - - - - - - - - - - - - - - - - -X
                      DECISION AND ORDER GRANTING A HEARING
                        ON DEFENDANT'S MOTION TO SUPPRESS

McMahon, C.J.:


       Defendant Daniel Rivera is charged in the present indictment with two counts of

possession with intent to distribute cocaine base ("Crack"). He has filed a motion to suppress

the drug evidence law enforcement seized at the time of his arrest and later during a subsequent

search of his apartment.

         The Government's Recitation ofthe Facts

        According to the Government: Around midnight, June 5, 2019, three New York City

 police officers were patrolling the Morrisania section of the Bronx in an unmarked police vehicle

 (PO-1, the driver; PO-2, the front seat passenger; and PO-3, the rear seat passenger), when they

 observed a livery car driving east along East 168th Street fail to signal when changing lanes and

 turning right. Criminal Complaint at 2 (ECF No. 1). Given that part of their assignment that

 evening was to be on the lookout for livery car robberies, PO-1 activated the lights and sirens and

 pulled the livery car over. Id. Immediately after the lights and sirens activated, PO-1 and PO-2

 observed defendant, looking back at them with bulging eyes; defendant moved frantically around
the rear seat, alternately leaning down towards his feet, and turning back to look at the officers. Id.

       After the livery car came to a stop, PO-1 and PO-3 approached the driver's side of the car,

and PO-2 approached the passenger s.ide of the car. PO-2 stopped at the rear passenger side

window, where he had a clear view of defendant. Id. at 2-3. PO-2 saw defendant leaned down

toward his feet, then sit up and place a black plastic bag into a fast-food takeout box. Id. PO-2

recognized defendant from previous encounters. Id. PO-2 told defendant "to keep your hands

where I can see them," and asked him, "What's in the bag in the box?" Id. Defendant stated in

substance, "just a little bit of weed." Id. PO-2 directed defendant to get out of the car and escorted

him to the rear of the vehicle. PO-2 left defendant at the back of the car with the other officers

while he went back and retrieved the fast-food takeout box from the rear passenger seat

compartment; he opened the container and found a black plastic bag with what appeared to be

crack in it. Subsequent lab tests would confirm that the bag contained approximately 100 grams of

crack. Id.

       Defendant was placed under arrest.

       The officers brought defendant back to the station house for processing. There he was

charged with Criminal Possession of a Controlled in the Seventh Degree, in violation of New York

Penal Law§ 220.03, a misdemeanor, and issued a desk appearance ticket, requiring him to appear

for arraignment in Bronx Criminal Court, on August 14, 2019. Defendant failed to appear on that

date and an arrest warrant issued. See N.Y.S. Dep't of Crim. Justice Services Repository Inquiry

for Daniel Rivera at Cycle 11.

       On August 20, 2019, the United States Attorney's Office agreed to take the case from the

state, swearing out a complaint in magistrate's court that charged defendant with one count of
                                                   2
possession with intent to distribute a controlled substance, in violation of21 U.S.C. § 84l(a)(l)

and (b)(l)(B. The magistrate issued an arrest warrant based on the new federal charge.

       On August 22, 2019, NYPD officers arrested defendant at his apartment pursuant to the

federal warrant. Immediately thereafter, two parole officers, with the assistance of NYPD police

officers, searched the defendant's residence. They found inter alia more than 30 vials containing a

white, rock-like substance (which would subsequently test positive for crack), multiple digital

scales, other drug paraphernalia, and an ammunition magazine for a firearm. See NYPD Arrest

Report B 19634854 dated Aug. 22, 2019; (NYPD Invoices 2000900460, 2000900463,

2000900467, and 2000900470 dated Aug. 22, 2019; NYPD Laboratory Report 2019-056860).

Government Memorandum in Opposition at 2-5.

       Rivera 's Affidavit

       In an affidavit filed in support of his motion, Rivera claims inter alia that police officers

stopped the livery cab "for what appeared to me for no apparent reason." From that point on,

Rivera's version of events leading to his arrest on June 17, 2019, pretty much track that of the

officers:
               One of the police officers came to me and ordered me to keep my hands
               where he could see them; I had in my possession a fast food takeout box; the
               officer asked me what was in the bag and I responded; I was then told to step
               out of the cab and ordered to go to the rear of the cab; the officer then went
               into the cab, searched it, retrieved the takeout box and opened it; as a result , I
               was charged with possession of crack cocaine; I was committing no crime in
               the presence of the police; I did not consent to a search of the cab or my
               person; I expected that my person and the area of the cab I was in were
               private; I believed that when the orders to keep my hands in view and then to
               go to the rear of the cab, I was in the custody of the police, had no choice but
               to obey them, and could -not walk away; I was not advised of my 'Miranda'
               rights before I was questioned."

Rivera Affidavit at 1.
                                                   3
         Regarding his arrest on August 20, 2019, at his apartment, Rivera says inter alia:

                  I was arrested in my home; I was on New York State parole; two parole
                  officers came to my home in the company of law enforcement officers; these
                  officers conducted a search of my home; they went into closed and concealed
                  areas, opened up a black bag, and went into drawers; as a result , I was
                  charged with and later indicted for possession of controlled substances; this
                  search was not based upon reasonable suspicion or probable cause.

Id. at 2.

         The June 17 Arrest

         The Fourth Amendment guarantees "[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures .... " U.S. Const. amend. IV.

"Temporary detention of individuals during the stop of an automobile by the police, even if only

for a brief period and for a limited purpose, constitutes a 'seizure' of 'persons' within the meaning

of [the Fourth Amendment]." Whren v. United States, 517 U.S. 806, 809-10, 116 S.Ct. 1769, 135

L.Ed.2d 89 (1996). Therefore, traffic stops must satisfy the Fourth Amendment's reasonableness

limitation, which "requires that an officer making a traffic stop have probable cause or reasonable

suspicion that the person stopped has committed a traffic violation or is otherwise engaged in or

about to be engaged in criminal activity." United States v. Stewart, 551 F.3d 187, 191 (2d Cir.

2009).

            Rivera has raised a disputed question of fact regarding the lawfulness of the police stop of

the livery cab that led to his arrest. The police say they pulled the car over because the driver

failed to signal when changing lanes and when turning. Rivera says the car was stopped for "no

apparent reason." The Government concedes that it would be appropriate for the Court to hold a

hearing to resolve this factual dispute. However, the Government says that "[o]nce reasonable

suspicion of a traffic violation is established through an evidentiary hearing, the Court can rule
                                                     4
on the existing record, as a matter of law, that the evidence seized in connection with the car

stop was lawfully obtained. Well, maybe.

      If the absence of reasonable suspicion of criminal activity, a traffic stop can only last as long

as it takes to "address the traffic violation that warranted the stop" and "attend to related safety

concerns." Rodriguez v. United States, 135 S.Ct. 1609, 1616 (2015). That said, "information

lawfully obtained during [a traffic stop] may provide [an] officer with reasonable suspicion of

criminal conduct that will justify prolonging the stop to permit a reasonable investigation." United

States v. Figueroa-Espana, 511 F Jd 696, 702 (7th Cir. 2007) (citations omitted). And the

automobile exception" allows police to conduct a warrantless search of a "readily mobile motor

vehicle if probable cause exists to believe the vehicle contains contraband or other evidence of a

crime." United States v. Gaskin, 364 F.3d 438,456 (2d Cir. 2004); see also United States v.

Howard, 489 F.3d 484 (2d Cir. 2015) at 492 (same).

      In the present case we have a traffic stop, police questioning into a matter unrelated to the

traffic stop, and a warrantless search of a container within a vehicle. Accordingly, the Court will

hold a hearing to resolve the factual dispute defendant has raised in his affidavit and require the

Government to defend the lawfulness of the officer's actions at each stage of the encounter: the

stop of the livery car, PO-2's questioning of defendant, PO-2's search of the bag found in the

vehicle, and ultimately the arrest of defendant.

        The Parole Search

        When defendant was arrested for possession of crack in July of 2019, he was on New

York State Parole. At the time of his release from prison in 2018, defendant acknowledge and

agreed that as a condition of his release, Parole authorities had a right to search his premises


                                                    5
without a warrant. See Government Memorandum in Opposition, Exhibit A, Certificate of

Release to Parole Supervision (Executed by defendant on November 9, 2018). Nonetheless,

defendant has moved to suppress the fruits of just such a parole search.

        Under New York State law, the determination as to whether a warrantless parole

search "was unreasonable and thus prohibited by constitutional proscription must tum on

whether the conduct of the parole officer was rationally and reasonably related to the

performance of the parole officer's duty." People v. Huntley, 43 N.Y.2d 175, 181 (1977).

Under federal law, as established by the Second Circuit:

      the New York rule [articulated in Huntley] is coextensive with the requirements
      of the Fourth Amendment. A rule indicating that a search of a parolee is
      permissible so long as it is reasonably related to the parole officer's duties is
      identical to a rule that parole officers may conduct searches so long as they
      comport with the Fourth Amendment. This is because the doctrine of "special
      needs" permits those searches that are reasonably related to the special needs
      animated by management of a parole system.

United States v. Grimes, 225 F.3d 254, 259 n. 4 (internal citation omitted) (citing Chandler v.

Miller, 520 U.S. 305, 313-14 (1997)). Proper management of a parole system includes a

mandate to investigate whether a parolee is violating the conditions of his parole, one of

which is that the parolee commit no further crimes. United States v. Barner, 666 F.3d 79, 85

(2d (:ir. 2012).

        Here, Parole Officers learned that defendant had been rearrested on narcotics charges

on July 17, 2019-the ultimate parole violation. Based on that information, the Parole

Officers had a duty to investigate further. Thus, their search on August 22, 2019, satisfied the

reasonable relationship requirement of Huntley because it was performed in direct response to

the information that defendant was engaged in new criminality. See United States v. Barner,


                                                6
 666 F.3d 79, 85 (2d Cir. 2012).

        In regard to defendant's argument that involvement by city police in the parole search

 voided the special needs exception, the Second Circuit "ha[s] squarely rejected the 'argument

 that police assistance during an otherwise reasonable warrantless search by paroie officers

 thereby invalidates the search."' United States v. Lambus, 897 F.3d 368, 409 (2d Cir. 2018)

 (quoting United States v. Newton, 369 F.3d 659, 662 (2d Cir. 2004). And contrary to

 defendant's argument to the contrary, there is no requirement that defendant's assigned parole

 officer must conduct any parole search of his premises. See, e.g., People v. Van Buren, 198

 A.D.2d 533, 534 (2d Dep't 1993) (addressing a defendant's argument that "because the arrest

 and [parole] search were not conducted by his parole officer" the search was unlawful and

 holding that "[b]y dint of the detective's assignment to the Parole Task Force, whose job it was

 to locate parole absconders, and the fact that the purpose of the visit to the defendant's

 residence was to make an arrest under a warrant for parole violation, no relevant distinction

 exists between the detective and the defendant's parole officer").

        Accordingly, there is no need to conduct a hearil)g as to the August 22, 2019 search,

 and defendant's motion to suppress the fruits of that search is denied.

        The hearing regarding the July 17, 2019 incident will be held on March 18, 2020, at

 2:00 p.m.



March 6, 2020


                                              Chief District Court Judge


                                                 7
BY ECF TO ALL COUNSEL




                        8
